DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadus et al. (US 10,843,443, hereinafter “Broadus”). 
prima facie case of obviousness exists. MPEP 2144.05. 
The polyamide layer makes up 1 to 40 percent of the total film thickness (col. 8 lines 1-17). Thus, the ratio of thickness of the intermediate layer including the polyamide resin to the total thickness of the heat-shrinkable multilayer layer film of Broadus can be 18 to 29%. The thickness of the polyamide layer based on the volume percent of 160 µm would be 1.6 µm to 64 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. 
The heat seal layer makes up from 19 to 46 volume percent based on the total film volume (col. 7 lines 29-35). The thickness of the heat seal layer would be 30 µm to 73.6 µm based on the volume percent of 160 µm of the overall thickness. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. 
Broadus discloses a multilayer heat-shrinkable film that comprises a first outer layer of polyester and a second outer layer of a heat seal material (col. 60 lines 7-70). The film comprises a first inner layer comprising a blend of 60 to 95% of at least one member selected from the group consisting of polyamide 6 and polyamide 6/66 and from 5 to 40 wt% of polyamide 6I/6T 
In regard to claim 2, Broadus is silent with regard to the puncture strength from the inner surface layer side at 230C and 50% RH is 21 N or greater; and 2.5% secant modulus in both the machine direction and the transverse direction is from 100 to 520 MPa. The claimed properties are deemed to be inherent to the structure in the prior art since the Broadus reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 5, Broadus disclose that the heat shrinkable film is for packaging (col. 2 lines 1-5).
In regard to claim 7, Broadus discloses a heat-shrinkable multilayer film having an outer polyester layer (abstract), an inner barrier layer (abstract), and an inner surface layer including a prima facie case of obviousness exists. MPEP 2144.05. 
The polyamide layer makes up 1 to 40 percent of the total film thickness (col. 8 lines 1-17). Thus, the ratio of thickness of the intermediate layer including the polyamide resin to the total thickness of the heat-shrinkable multilayer layer film of Broadus can be 18 to 29%. The thickness of the polyamide layer based on the volume percent of 160 µm would be 1.6 µm to 64 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. 
The heat seal layer makes up from 19 to 46 volume percent based on the total film volume (col. 7 lines 29-35). The thickness of the heat seal layer would be 30 µm to 73.6 µm based on the volume percent of 160 µm of the overall thickness. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. 
Broadus discloses a multilayer heat-shrinkable film that comprises a first outer layer of polyester and a second outer layer of a heat seal material (col. 60 lines 7-70). The film comprises a first inner layer comprising a blend of 60 to 95% of at least one member selected from the group consisting of polyamide 6 and polyamide 6/66 and from 5 to 40 wt% of polyamide 6I/6T (col. 60 lines 17-20). The examiner considers the first inner layer to be the intermediate layer of the applicant’s claimed film. Broadus discloses that the multilayer film comprises a second inner 

In regard to claim 8, Broadus discloses that the heat-shrinkable film is formed through coextrusion and biaxially stretching a bubble shaped tubular film (col. 29 lines 1-16). Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the 
Therefore, absent evidence of criticality regarding the presently claimed film blow coextruison and given that Broadus meets the requirements of the claimed composite, the heat shrinkable multilayer film comprising an outer surface layer of an aromatic polyester resin, an intermediate layer including a polyamide resin, and an inner surface layer including a sealable resin clearly meet the requirements of present claim 8.
In regard to claims 9-11, Broadus discloses that the heat-shrinkable multilayer film being laminated in the order of aromatic polyester resin, adhesive resin, polyamide resin, EVOH, adhesive resin, and polyethylene from the outer surface layer (Table 2). 

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 
The applicant argues that Broadus does not provide a specific example having a structure of the present invention. Broadus does not disclose a multilayer film that satisfies the claim limitation direct to “the heat-shrinkable multilayer film being laminated in the order of the aromatic polyester resin, an adhesive resin, the polyamide resin, an EVOH, an adhesive resin, and a polyethylene”.
In response, Broadus discloses in claim 27 a multilayer heat-shrinkable film that comprises a first outer layer of polyester and a second outer layer of a heat seal material (col. 60 lines 7-70). The film comprises a first inner layer comprising a blend of 60 to 95% of at least one member selected from the group consisting of polyamide 6 and polyamide 6/66 and from 5 to 40 

The applicant argues that the process of the present invention and Broadus are completely different for the skilled in the art. 
In response, the examiner, respectfully, disagrees. Broadus discloses passing a lay-flat tubing through a water bath and reheating the film-shaped tubular body, simultaneously biaxially stretching the bubble-shape tubular film (col. 29 lines 1-51). As the applicant has stated, Broadus states that the film can be optionally passed through an irradiation chamber to irradiate (pg. 13). It is not required that the film is irradiated. Thus, the film of Broadus meets the method of formation as stated in the claimed invention. The applicant has failed to show how the film of Broadus and the film of the claimed invention are materially different. The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782